Opinion by
William W. Pouter, J.,
This appeal is taken not from a final decree, but from an order dissolving a preliminary injunction. The plaintiffs asked that the city of Lancaster be restrained from carrying out its notice to shut off the water supplied to the plaintiffs’ rolling mill because of failure to pay a bill rendered for water, based on a meter rate. We have already decided, in Rieker v. City of Lancaster, 7 Pa. Superior Ct. 149, that the city of Lancaster has the right to impose the meter system upon those using the city water, and have refused to reverse where the rate per thousand gallons was found by the court below to be reasonable. The questions of law settled by that case are not revived now. The plaintiffs assert that they had a special contract with the city for a schedule rate per annum, and that the attempt to introduce the meter rate during a current year was a violation of the contract. This, as the case is now presented, seems to be the ground upon which the bill rests. The court below reviews the proofs and law at some length. There seems to be a finding of fact upon the evidence presented, that no such contract as that asserted existed. But the court, evidently not desiring at a preliminary hearing to base its decree on findings which would better be postponed to a final hearing on the merits, put the order for dissolution upon the ground that where the equity of the plaintiffs is doubtful, the right to the preliminary relief prayed for, is not made out.
*563A scrutiny of the pleadings and evidence submitted to the court below leads us to confirm the order made. The proofs, in our opinion, are not sufficiently clear to support any other decree. A final hearing will afford opportunity to the plaintiffs to present théir case in full. We pursue the discussion no further lest we might embarrass the consideration of the case on its return to the court below.
The order is affirmed.